Stacy, C. J.,
concurs on the ground that the evidence is sufficient to carry the case to the jury, but is not in accord with all that is said in the opinion on .the application of res ipsa loquitur, especially in respect of its presumptive effect. 20 Am. Jur., 215; 20 R. C. L., 185, et seq.
The charge contains an inexact expression in reference to the “proper degree of skill” required of the defendant. Taken contextually, however, it is not perceived that ány material prejudice resulted therefrom.
Barnhill and WiNborNe, JJ., join in this opinion.